DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The claim amendments have been addressed below -- The examiner notes that the claims, while amended, did not really add any additional technical limitations, especially any of the allowable subject matter claims.   He invites the applicant to amend the claims with the allowable subject matter so that an allowance can be issued.
This action is made FINAL.

2.  The examiner finds the following bolded/underlined portion awkwardly written. What exactly does the applicant mean here (?).   It puts forth a block of bits in the DCI and the format comprises one/more blocks of bits INCLUDING THE BLOCK OF BITS.   It appears to be redundant – what is that passage supposed to mean??
1. (Currently Amended) A user equipment (UE), comprising including the block of bits, wherein each of the one or more blocks of bits comprises one or more bits for
For the purposes of examination, the examiner merely interpreted it as the frame/message/DCI having blocks that are made up of bits, so the blocks include bits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.US 2015/0156014 and further in view of Sorrentino et al. US 2014/0071902
As per claim 1, Kim et al.(US 2015/0156014) teaches a user equipment (UE), comprising a transceiver configured to receive a configuration for a location of a block of bits in a downlink control information (DCI) format, the DCI format comprising one or more blocks of bits including the block of bits (See figures 7-8 which show messages being sent between BS and UE, where said messages comprise “blocks of bits (including the block of bits”), wherein each of the one or more blocks of bits comprises 
 	[0102] Referring to FIG. 7, in order to trigger aperiodic SRS transmission, the BS may trigger aperiodic SRS transmission to the UE through a 1-bit indicator per uplink CC (S710). If the BS requests the UE to perform aperiodic SRS transmission using a 1-bit (or 2-bit or more) indicator, the UE may perform aperiodic SRS transmission based on aperiodic SRS configuration information indicated in the higher layer (e.g. RRC layer). 
[0103] Similarly, timer-based transmission may be used. In this case, the BS may transmit an indicator indicating aperiodic SRS transmission triggering through, for example, DCI format 3/3A at an arbitrary time point, thereby making it possible to precisely control aperiodic SRS transmission. The BS may inform the UE of the 1-bit indicator (or 1-bit triggering indicator) for triggering aperiodic SRS transmission through a downlink grant or uplink grant of an existing DCI format or through a newly defined message format (e.g. newly defined DCI format) (S710).
One of more bits for a transmit power control (TPC) command (see previous and below) AND zero or more bits for transmission of a sounding reference signal (SRS) an SRS command of a DCI or a Transmit Power Control (TPC) command of DCI format 3/3a”, which reads on the limitation.  NOTE* that the claim uses alternative language, “zero or more bits”, where the examiner notes that Kim teaches that there can be bits used/sent (ie. more than zero bits) which are used to denote a request for a transmission of a SRS – Figures 7-8 show that a message is sent (it. Bits) which is a SRS Triggering indicator (S710) which the UE then decodes to determine at least the UL CC for transmitting SRS based on SRS configuration information, maximum transmit power, etc. (S720) which is then transmitted (S730)); and 
[0014] To achieve the above technical object, a method for transmitting a Sounding Reference Signal (SRS) triggering-based SRS by a user equipment in a wireless communication system according to the present invention may include receiving a SRS triggering indicator for triggering SRS transmission from a base station; and transmitting the SRS in a preconfigured uplink subframe according to the SRS triggering indicator. The SRS triggering indicator may be received through a downlink grant, an uplink grant, a group SRS message format, an SRS command of a Downlink Control Information (DCI) format, or a Transmit Power Control (TPC) command of DCI format 3/3A.

when the block of bits includes one or more bits for the SRS request, a value of the one or more bits for the SRS request (See previous, Kim teaches a trigger/message/indicator that is included as “bits” in the DCI which will trigger the SRS transmission shown in Figure 7, S710), 
[0087] A method for triggering aperiodic SRS transmission of the UE is currently underway. As an example, the BS may trigger aperiodic SRS transmission by an uplink grant in a PDCCH. Thus, if aperiodic SRS transmission is supported, SRS transmission may be divided into a method for periodically transmitting an SRS and a one-shot method for transmitting an SRS by aperiodic SRS triggering. The BS may inform the UE as to whether SRS transmission is one-shot SRS transmission or periodic SRS transmission through a 1-bit indicator in the duration parameter. In case of periodic SRS transmission, the BS may transmit the srsConfigurationlndex parameter (e.g. bits) including information about SRS periodicity and subframe offset to the UE. 
wherein the 
But is silent on wherein the TPC command is used to control only the transmission power of the SRS, AND a processor operably coupled to the transceiver, the processor configured to control an SRS transmission power based on a value of the one or more bits for the TPC command from the block of bits.
	Sorrentino et al. US 2014/0071902 teaches that the system can be configured so that the TPC commands (ie. bits) are used only to control the (SRS) transmit power used by the UE for SRS transmission.  Note that Figure 4 teaches “generate SRS TPC commands for controlling the transmit power of the SRS transmissions” and “send the SRS TPC commands…in modified format 3/3a DCI messages”, which inherently requires bits/block of bits for the TPC command message.
    According to the teachings herein, an LTE or other wireless communication network provides for independent control of SRS transmissions by a UE or other wireless device. The network advantageously sends DCI messages for SRS power control using a modified format 3/3A, where the message length conforms to that used for conventional format 3/3A messages but where the message is masked using a distinct RNTI. Correspondingly, the wireless device is configured to recognize from the distinct RNTI that the received TPC commands are targeted to controlling the uplink transmit power used by the wireless device for SRS transmissions.   (ABSTRACT)
 [0006] In an example method, an LTE base station is configured to independently control a transmit power of SRS transmissions by a wireless device in an LTE network by allocating a first RNTI to the wireless device that is distinct from any other RNTI allocated to the wireless device for TPC purposes. This first RNTI may be referred to as a TPC-SRS-RNTI, to denote its use in TPC of SRS transmissions by the targeted wireless device(s).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kim, such that wherein the TPC command is used to control only the transmission power of the SRS, AND a processor operably coupled to the transceiver, the processor configured to control an SRS transmission power based on a value of the one or more bits for the TPC command from the block of bits, to provide the ability for TPC commands to also be used for controlling the power of the SRS (which are usually used for other Uplink communications power control).
*FOR “ZERO SRS BITS” – the examiner notes that Berggren US2014/0211740, pertinent but not cited, teaches both ZERO and NON-ZERO bits being used:
[0139] If SRS is triggered by the PDCCH, functionality provided by some information fields may be provided by higher layers, e.g., MAC or RRC signaling. For example, in LTE Rel-10, there is 1 bit in DCI Format 4 that determines the resource allocation type (single-cluster or multi-cluster) for the PUSCH. If the resource allocation type can be configured by higher layers, this bit in the PDCCH could be used for encoding frequency domain positions for the SRSs when the SRS request field is non-zero. The UE would then apply the resource allocation type as indicated by higher layer signaling when the SRS request field is non-zero. When the SRS request field is zero, the bit could be used to encode the resource allocation type as originally defined for. In comparison to adding bits in the PDCCH, additional bits in the higher layer signaling is typically not an issue.



As per claim 11, Kim et al.(US 2015/0156014) teaches a method comprising;
Receiving a configuration for a location of a including the block of bits (See figures 7-8 which show messages being sent between BS and UE, where said messages comprise “blocks of bits (including the block of bits”),, wherein each of the one or more blocks of bits comprises 
 	[0102] Referring to FIG. 7, in order to trigger aperiodic SRS transmission, the BS may trigger aperiodic SRS transmission to the UE through a 1-bit indicator per uplink CC (S710). If the BS requests the UE to perform aperiodic SRS transmission using a 1-bit (or 2-bit or more) indicator, the UE may perform aperiodic SRS transmission based on aperiodic SRS configuration information indicated in the higher layer (e.g. RRC layer). 
[0103] Similarly, timer-based transmission may be used. In this case, the BS may transmit an indicator indicating aperiodic SRS transmission triggering through, for example, DCI format 3/3A at an arbitrary time point, thereby making it possible to precisely control aperiodic SRS transmission. The BS may inform the UE of the 1-bit indicator (or 1-bit triggering indicator) for triggering aperiodic SRS transmission through a downlink grant or uplink grant of an existing DCI format or through a newly defined message format (e.g. newly defined DCI format) (S710).
   One or more bits for a transmit power control (TPC) command AND a TPC command AND zero of more bits for a transmission of a sounding reference signal (SRS) transmission (Figure 7, S710 shows SRS triggering indicator which is a request for SRS transmission which occurs in S730.  Para #14 below teaches that the SRS trigger can be received through “an SRS command of a DCI or a Transmit Power Control (TPC) command of DCI format 3/3a”, which reads on the limitation.  NOTE* that the claim uses alternative language, “zero or more bits”, where the examiner notes that Kim teaches that there can be bits used/sent (ie. more than zero bits) which are used to denote a request for a transmission of a SRS – Figures 7-8 show that a message is sent (it. Bits) which is a SRS Triggering indicator (S710) which the UE then decodes to determine at least the UL CC for transmitting SRS based on SRS configuration information, maximum transmit power, etc. (S720) which is then transmitted (S730));); and 
[0014] To achieve the above technical object, a method for transmitting a Sounding Reference Signal (SRS) triggering-based SRS by a user equipment in a wireless communication system according to the present invention may include receiving a SRS triggering indicator for triggering SRS transmission from a base station; and transmitting the SRS in a preconfigured uplink subframe according to the SRS triggering indicator. The SRS triggering indicator may be received through a downlink grant, an uplink grant, a group SRS message format, an SRS command of a Downlink Control Information (DCI) format, or a Transmit Power Control (TPC) command of DCI format 3/3A.
transmit the SRS (Figure 7, S730 shows transmission of the SRS by the UE to the BS), when one of the blocks of bits includes the SRS request, a value of the bits for the SRS request (See previous, Kim teaches a trigger/message/indicator that is included as “bits” in the DCI which will trigger the SRS transmission shown in Figure 7, S710), 
[0087] A method for triggering aperiodic SRS transmission of the UE is currently underway. As an example, the BS may trigger aperiodic SRS transmission by an uplink grant in a PDCCH. Thus, if aperiodic SRS transmission is supported, SRS transmission may be divided into a method for periodically transmitting an SRS and a one-shot method for transmitting an SRS by aperiodic SRS triggering. The BS may inform the UE as to whether SRS transmission is one-shot SRS transmission or periodic SRS transmission through a 1-bit indicator in the duration parameter. In case of periodic SRS transmission, the BS may transmit the srsConfigurationlndex parameter (e.g. bits) including information about SRS periodicity and subframe offset to the UE. 
But is silent on wherein the TPC command is used to control only the transmission power of the SRS and controlling an SRS transmission power based on the one or more bits for the TPC command from the block of bits and when the one block of bits includes one or more bits for the SRS request, a value of the one or more bits for the SRS request wherein the TCP command is used to control only the tranmission power of the SRS.
	Sorrentino et al. US 2014/0071902 teaches that the system can be configured so that the TPC commands (ie. bits) are used only to control the (SRS) transmit power used by the UE for SRS transmission Note that Figure 4 teaches “generate SRS TPC commands for controlling the transmit power of the SRS transmissions” and “send the SRS TPC commands…in modified format 3/3a DCI messages”, which inherently requires bits/block of bits for the TPC command message.
    According to the teachings herein, an LTE or other wireless communication network provides for independent control of SRS transmissions by a UE or other wireless device. The network advantageously sends DCI messages for SRS power control using a modified format 3/3A, where the message length conforms to that used for conventional format 3/3A messages but where the message is masked using a distinct RNTI. Correspondingly, the wireless device is configured to recognize from the distinct RNTI that the received TPC commands are targeted to controlling the uplink transmit power used by the wireless device for SRS transmissions.   (ABSTRACT)
 [0006] In an example method, an LTE base station is configured to independently control a transmit power of SRS transmissions by a wireless device in an LTE network by allocating a first RNTI to the wireless device that is distinct from any other RNTI allocated to the wireless device for TPC purposes. This first RNTI may be referred to as a TPC-SRS-RNTI, to denote its use in TPC of SRS transmissions by the targeted wireless device(s).
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kim, such that wherein the TPC command is used to control only the transmission power of the SRS and controlling an SRS transmission power based on the one or more bits for the TPC command from the block of bits and when the one block of bits includes one or more bits for the SRS request, a value of the one or more bits for the SRS request wherein the TCP command is used to control only the tranmission power of the SRS., to provide the ability for TPC commands to also be used for controlling the power of the SRS (which are usually used for other Uplink communications power control).
*FOR ZERO SRS BITS – the examiner notes that Berggren US2014/0211740, pertinent but not cited, teaches both ZERO and NON-ZERO bits being used (Para #139, see above)



As per claim 21, Kim et al.(US 2015/0156014) teaches a Base Station comprising at least one transceiver configured to receive a configuration for a location of at least one block of bits in a downlink control information (DCI) format, the DCI format comprising one or more blocks of bits, including the block of bits (See figures 7-8 which show messages being sent between BS and UE, where said messages comprise “blocks of bits (including the block of bits”),  wherein each of the one or more blocks of bits comprises 
 	[0102] Referring to FIG. 7, in order to trigger aperiodic SRS transmission, the BS may trigger aperiodic SRS transmission to the UE through a 1-bit indicator per uplink CC (S710). If the BS requests the UE to perform aperiodic SRS transmission using a 1-bit (or 2-bit or more) indicator, the UE may perform aperiodic SRS transmission based on aperiodic SRS configuration information indicated in the higher layer (e.g. RRC layer). 
[0103] Similarly, timer-based transmission may be used. In this case, the BS may transmit an indicator indicating aperiodic SRS transmission triggering through, for example, DCI format 3/3A at an arbitrary time point, thereby making it possible to precisely control aperiodic SRS transmission. The BS may inform the UE of the 1-bit indicator (or 1-bit triggering indicator) for triggering aperiodic SRS transmission through a downlink grant or uplink grant of an existing DCI format or through a newly defined message format (e.g. newly defined DCI format) (S710).
One or more bits for a transmit power control (TPC) command (see previous and below) AND zero or more bits for a request for transmission of a sounding reference signal (SRS) transmission (Figure 7, S710 shows SRS triggering indicator which is a request for SRS transmission which occurs in S730.  Para #14 below teaches that the SRS trigger can be received through “an SRS command of a DCI or a Transmit Power Control (TPC) command of DCI format 3/3a”, which reads on the limitation) NOTE* that the claim uses alternative language, “zero or more bits”, where the examiner notes that Kim teaches that there can be bits used/sent (ie. more than zero bits) which are used to denote a request for a transmission of a SRS – Figures 7-8 show that a message is sent (it. Bits) which is a SRS Triggering indicator (S710) which the UE then decodes to determine at least the UL CC for transmitting SRS based on SRS configuration information, maximum transmit power, etc. (S720) which is then transmitted (S730)); and 
[0014] To achieve the above technical object, a method for transmitting a Sounding Reference Signal (SRS) triggering-based SRS by a user equipment in a wireless communication system according to the present invention may include receiving a SRS triggering indicator for triggering SRS transmission from a base station; and transmitting the SRS in a preconfigured uplink subframe according to the SRS triggering indicator. The SRS triggering indicator may be received through a downlink grant, an uplink grant, a group SRS message format, an SRS command of a Downlink Control Information (DCI) format, or a Transmit Power Control (TPC) command of DCI format 3/3A.

when the block of bits includes the one or more bits for the SRS request, a value of the one or more bits for the SRS request (See previous, Kim teaches a trigger/message/indicator that is included as “bits” in the DCI which will trigger the SRS transmission shown in Figure 7, S710), 
[0087] A method for triggering aperiodic SRS transmission of the UE is currently underway. As an example, the BS may trigger aperiodic SRS transmission by an uplink grant in a PDCCH. Thus, if aperiodic SRS transmission is supported, SRS transmission may be divided into a method for periodically transmitting an SRS and a one-shot method for transmitting an SRS by aperiodic SRS triggering. The BS may inform the UE as to whether SRS transmission is one-shot SRS transmission or periodic SRS transmission through a 1-bit indicator in the duration parameter. In case of periodic SRS transmission, the BS may transmit the srsConfigurationlndex parameter (e.g. bits) including information about SRS periodicity and subframe offset to the UE. 
wherein the 
But is silent on wherein the TPC command is used to control only the transmission power of the SRS, AND a processor operably coupled to the transceiver, the processor configured to control an SRS transmission power based on a value of the one or more bits for the TPC command from the block of bits.
	Sorrentino et al. US 2014/0071902 teaches that the system can be configured so that the TPC commands (ie. bits) are used only to control the (SRS) transmit power used by the UE for SRS transmission.  Note that Figure 4 teaches “generate SRS TPC commands for controlling the transmit power of the SRS transmissions” and “send the SRS TPC commands…in modified format 3/3a DCI messages”, which inherently requires bits/block of bits for the TPC command message    
According to the teachings herein, an LTE or other wireless communication network provides for independent control of SRS transmissions by a UE or other wireless device. The network advantageously sends DCI messages for SRS power control using a modified format 3/3A, where the message length conforms to that used for conventional format 3/3A messages but where the message is masked using a distinct RNTI. Correspondingly, the wireless device is configured to recognize from the distinct RNTI that the received TPC commands are targeted to controlling the uplink transmit power used by the wireless device for SRS transmissions.   (ABSTRACT)
 [0006] In an example method, an LTE base station is configured to independently control a transmit power of SRS transmissions by a wireless device in an LTE network by allocating a first RNTI to the wireless device that is distinct from any other RNTI allocated to the wireless device for TPC purposes. This first RNTI may be referred to as a TPC-SRS-RNTI, to denote its use in TPC of SRS transmissions by the targeted wireless device(s).
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kim, such that wherein the TPC command is used to control only the transmission of the SRS, AND at least one processor configured to control an SRS transmission based on a value of the bits for the TPC command, to provide the ability for TPC commands to also be used for controlling the power of the SRS (which are usually used for other Uplink communications power control).
*FOR ZERO SRS BITS – the examiner notes that Berggren US2014/0211740, pertinent but not cited, teaches both ZERO and NON-ZERO bits being used (See Para #139 above)



As per claim 31, Kim et al.(US 2015/0156014) teaches a method comprising 
Transmitting a configuration for a location of a block of bits in a downlink control information (DCI) format, the DCI format comprising one or more blocks of bits include the block of bits, wherein each of the one or more blocks of bits comprises 
 	[0102] Referring to FIG. 7, in order to trigger aperiodic SRS transmission, the BS may trigger aperiodic SRS transmission to the UE through a 1-bit indicator per uplink CC (S710). If the BS requests the UE to perform aperiodic SRS transmission using a 1-bit (or 2-bit or more) indicator, the UE may perform aperiodic SRS transmission based on aperiodic SRS configuration information indicated in the higher layer (e.g. RRC layer). 
[0103] Similarly, timer-based transmission may be used. In this case, the BS may transmit an indicator indicating aperiodic SRS transmission triggering through, for example, DCI format 3/3A at an arbitrary time point, thereby making it possible to precisely control aperiodic SRS transmission. The BS may inform the UE of the 1-bit indicator (or 1-bit triggering indicator) for triggering aperiodic SRS transmission through a downlink grant or uplink grant of an existing DCI format or through a newly defined message format (e.g. newly defined DCI format) (S710).
One of more bits for a transmit power control (TPC) command (see previous and below) AND zero or more bits for transmission of a sounding reference signal (SRS) an SRS command of a DCI or a Transmit Power Control (TPC) command of DCI format 3/3a”, which reads on the limitation); and 
[0014] To achieve the above technical object, a method for transmitting a Sounding Reference Signal (SRS) triggering-based SRS by a user equipment in a wireless communication system according to the present invention may include receiving a SRS triggering indicator for triggering SRS transmission from a base station; and transmitting the SRS in a preconfigured uplink subframe according to the SRS triggering indicator. The SRS triggering indicator may be received through a downlink grant, an uplink grant, a group SRS message format, an SRS command of a Downlink Control Information (DCI) format, or a Transmit Power Control (TPC) command of DCI format 3/3A.

when one of the blocks of bits includes the SRS request, a value of the bits for the SRS request (See previous, Kim teaches a trigger/message/indicator that is included as “bits” in the DCI which will trigger the SRS transmission shown in Figure 7, S710), 
[0087] A method for triggering aperiodic SRS transmission of the UE is currently underway. As an example, the BS may trigger aperiodic SRS transmission by an uplink grant in a PDCCH. Thus, if aperiodic SRS transmission is supported, SRS transmission may be divided into a method for periodically transmitting an SRS and a one-shot method for transmitting an SRS by aperiodic SRS triggering. The BS may inform the UE as to whether SRS transmission is one-shot SRS transmission or periodic SRS transmission through a 1-bit indicator in the duration parameter. In case of periodic SRS transmission, the BS may transmit the srsConfigurationlndex parameter (e.g. bits) including information about SRS periodicity and subframe offset to the UE. 
wherein the at least one transceiver is further configured to transmit the SRS (Figure 7, S730 shows transmission of the SRS by the UE to the BS).  
But is silent on wherein the TPC command is used to control only the transmission of the SRS, AND receiving an SRS that was transmitted with an SRS tranmission power based on a value of the bits for the TPC command from the block of bits and when the one block of bits includes one or more bits for the SRS request and a value of the one or more bits for the SRS request, wherein the TCP command is used to control onlyt the transmission power of the SRS.
	Sorrentino et al. US 2014/0071902 teaches that the system can be configured so that the TPC commands (ie. bits) are used only to control the (SRS) transmit power used by the UE for SRS transmission.  .  Note that Figure 4 teaches “generate SRS TPC commands for controlling the transmit power of the SRS transmissions” and “send the SRS TPC commands…in modified format 3/3a DCI messages”, which inherently requires bits/block of bits for the TPC command message.
    According to the teachings herein, an LTE or other wireless communication network provides for independent control of SRS transmissions by a UE or other wireless device. The network advantageously sends DCI messages for SRS power control using a modified format 3/3A, where the message length conforms to that used for conventional format 3/3A messages but where the message is masked using a distinct RNTI. Correspondingly, the wireless device is configured to recognize from the distinct RNTI that the received TPC commands are targeted to controlling the uplink transmit power used by the wireless device for SRS transmissions.   (ABSTRACT)
 [0006] In an example method, an LTE base station is configured to independently control a transmit power of SRS transmissions by a wireless device in an LTE network by allocating a first RNTI to the wireless device that is distinct from any other RNTI allocated to the wireless device for TPC purposes. This first RNTI may be referred to as a TPC-SRS-RNTI, to denote its use in TPC of SRS transmissions by the targeted wireless device(s).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kim, such that wherein the TPC command is used to control only the transmission of the SRS, AND receiving an SRS that was transmitted with an SRS tranmission power based on a value of the bits for the TPC command from the block of bits and when the one block of bits includes one or more bits for the SRS request and a value of the one or more bits for the SRS request, wherein the TCP command is used to control onlyt the transmission power of the SRS, to provide the ability for TPC commands to also be used for controlling the power of the SRS (which are usually used for other Uplink communications power control).
*FOR ZERO SRS BITS – the examiner notes that Berggren US2014/0211740, pertinent but not cited, teaches both ZERO and NON-ZERO bits being used (See para #139 above)



Claims 2, 12, 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.US 2015/0156014 /  Sorrentino et al. US 2014/0071902 and further in view of Moon et al.  US 2015/0223213
As per claims 2, 12, 22 and 32, the combo teaches claim 1/11/21/31, wherein: 
a number of the one or more blocks of bits is more than one (See previous, teaches one/more bits), and 
each of the more than one blocks of bits comprises either TPC command bits or both TPC command bits and SRS request bits for the serving cell (See previous, which teaches message/indicator/bits for either TPC or both TPC/SRS);
but is silent on each of the more than one blocks of bits corresponds to a serving cell.
Moon et al. (US 2015/0223213) teaches the ability to provide TPC commands/blocks of bits that are applicable to at least the first and second cells (primary/secondary).   The ABSTRACT below teaches that the UE is notified as to sending an SRS to a first and second serving cell, thusly an indication (ie. block of bits) are inherently sent to the UE to indicate which cells are to be used:
A method for transmitting a sounding reference signal (SRS) by a terminal in an environment in which a first carrier corresponding to a first serving cell and a second carrier corresponding to a second serving cell are aggregated is provided. The terminal receives first downlink control information ( DCI) which is used for downlink scheduling and includes a first transmit power control (TPC) command through the first serving cell. The terminal controls transmit power of the SRS based on the first TPC command for transmit power control of the SRS. Next, the terminal transmits the SRS through the second serving cell using the controlled transmit power. (ABSTRACT)
[0021] The method for transmitting the SRS may include: determining a third TPC command for the terminal among the plurality of second TPC commands included in the second DCI; and controlling transmit power of the SRS to be transmitted through the second serving cell based on the third TPC command when the CI included in the second DCI indicates the second serving cell which is a secondary cell for the terminal.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that each of the more than one blocks of bits corresponds to a serving cell, to provide the ability to identify which cell the UE is to use for SRS communications.


Claims 3, 13, 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.US 2015/0156014 /  Sorrentino et al. US 2014/0071902 and further in view of Takeda et al. US 9,419,766
As per claims 3, 13, 23 and 33, the combo teaches -56-DOCKET NO. 2016.03.007.SR1 (SAMS10-01523)CONTINUATION PATENTclaim 1/11/21/31, but is silent on wherein: 
the at least one transceiver is further configured to receive a configuration for a TPC-SRS-radio network temporary identifier (TPC-SRS-RNTI), and 
a cyclic redundancy check (CRC) of the DCI format is scrambled by the TPC-SRS-RNT.  
Takeda et al. teaches receiving indication of a/the TPC-SRS-RNTI:
(35)    Control section 302 performs a closed loop TPC using the TPC command received from receiving section 301. Terminal 300 receiving the indication of TPC-SRS-RNTI and a TPC command index holds TPC command accumulation values corresponding to a PUSCH, a PUCCH, and an A-SRS and adds newly received TPC commands to respective TPC command accumulation values to update the values.   (C8, L65 to C9, L10)

a cyclic redundancy check (CRC) of the DCI format is scrambled by the TPC-SRS-RNT.  
Takeda et al. also eaches scrambling the CRC by the TPC-SRS-RNTI:
    Furthermore, for the CRC of DCI format 3/3A for transmitting the TPC command for an A-SRS, an existing ID, i.e., TPC-PUSCH-RNTI or TPC-PUCCH-RNTI may be reused instead of scrambling with TPC-SRS-RNTI. TPC-PUSCH-RNTI and TPC-PUCCH-RNTI are RNTI for using DCI format 3/3A for a PUSCH and a PUCCH (for example, see NPL 3).   (C12, L34-40)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the at least one transceiver is further configured to receive a configuration for a TPC-SRS-radio network temporary identifier (TPC-SRS-RNTI), and a cyclic redundancy check (CRC) of the DCI format is scrambled by the TPC-SRS-RNT, to provide the ability to use a temporary network identifier and also perform scrambling of the CRC.


	Claims 4, 14, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.US 2015/0156014 /  Sorrentino et al. US 2014/0071902 and further in view of Kim et al. US 2014/0254533  and Bontu et al. US 2014/0045508
As per claims 4, 14, 24 and 34, the combo teaches claim 1/11/21/31, but is silent on wherein the zero or more bits for the SRS request are consecutive to the one or more bits for the TPC command in the DCI format.  
Both KIM and Bontu (see below) show slightly different DCI formats where the consecutive fields differ, hence a DESIGN CHOICE occurs since there are obvious to try modifications with predicatable results being the outcome, ie. one skilled could move the parameters around in any manner:
a.  Kim et al. US 2014/0254533 (ie. Kim #2) teaches a DCI format as follows:
  [0127] Or, a DCI may include various fields, some of which may be split into segments. For example, according to 3GPP TS 36.212 V10.2.0, Ch. 5.3.3.1.3, DCI format 1A includes the following fields. 
[0128] Carrier indicator 
[0129] Flag for format0/format1A differentiation 
[0130] Localized/Distributed VRB assignment flag 
[0131] Resource block assignment 
[0132] Modulation and coding scheme 
[0133] HARQ process number 
[0134] New data indicator 
[0135] Redundancy version 
[0136] TPC command for PUCCH 
[0137] Downlink Assignment Index 
[0138] SRS request
b.  Bontu et al. US 2014/0045508 teaches a different DCI format (See Table 6 on page 8):
TABLE-US-00006 TABLE 6 DCI Format 0 
Carrier indicator - 0 or 3 bits. 
Flag for format0/format1A differentiation - 1 bit, where value 0 indicates format 0 and value 1 indicates format 1A Frequency hopping flag - 1 bit. This field is used as the MSB of the corresponding resource allocation field for resource allocation type 1. 
Resource block assignment and hopping resource allocation - .left brkt-top.log.sub.2 (N.sub.RB.sup.UL (N.sub.RB.sup.UL + 1)/2).right brkt-bot. bits 
Modulation and coding scheme and redundancy version - 5 bits 
New data indicator - 1 bit 
TPC command for scheduled PUSCH - 2 bits 
Cyclic shift for DM RS and OCC index - 3 bits 
UL index - 2 bits (this field is present only for TDD operation with uplink-downlink configuration 0) 
Downlink Assignment Index (DAI) - 2 bits (this field is present only for TDD operation with uplink-downlink configurations 1-6) 
CSI request - 1 or 2 bits. The 2 -bit field only applies to UEs that are configured with more than one DL cell and when the corresponding DCI format is mapped onto the UE specific search space 
SRS request - 0 or 1 bit This field can only be present in DCI formats scheduling PUSCH which are mapped onto the UE specific search space given by the C-RNTI. 
Resource allocation type - 1 bit This field is only present if N.sub.RB.sup.UL < N.sub.RB.sup.DL. 
PHICH REGs - 3 bits. The interpretation of this field is provided below. PHICH_REGs 001 to 111; A `1` will indicate presence of PHICH. The position of each bit corresponds to the REG number used for sending PHICH.
Comparing Kim to Bontu, one sees they are different:
 -----   KIM  ------------			-------  Bontu  ------------
Carrier indicator				Carrier Indicator
Flag f0/f1 differentiation			flag f0/f1 differentiation
local/distrib vrb assign flag			( missing )
RB assign					RB assign	
MC scheme					MC
HARQ proc #					( missing )
New data indicator				New data indic
Redundancy version				( CRC )
TPC command for PUCCH			( UL index )
D/L assignment Index				DL assign index DAI
SRS request					( CSI request )
( SRS request )
( resource alloc )
						( PHICH REGS )
As seen above, the order of the fields differs, hence the order is not important and one skilled would modify the order such that “..the bits for the SRS request are consecutive to the bits for the TPC command in the DCI format”.   Thusly, a design choice exists and the claim is properly rejected.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the bits for the SRS request are consecutive to the bits for the TPC command in the DCI format, to provide the ability to locate the parameters in any order (across the different DCI formats).



	Claims 5, 15, 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.US 2015/0156014 /  Sorrentino et al. US 2014/0071902 and further in view of Noh et al. US 2013/0058306
As per claims 5, 15, 25 and 35, the combo teaches claim 2/12/22/32, but is silent on wherein the UE is not configured for a physical uplink shared channel (PUSCH) transmission and physical uplink control channel (PUCCH) transmission on a serving cell.  
At least Noh et al. (US 2013/0058306) teaches that the SRS is NOT combined with the transmission of the PUSCH or PUCCH, which reads on the limitation.
  [0066] An uplink reference signal may be classified into a DMRS (Demodulation Reference Signal) and an SRS (Sounding Reference Signal). The DMRS is a reference signal used for a channel estimation to demodulate a received signal. The DMRS may be combined with a transmission of the PUSCH or the PUCCH. The SRS is a reference signal transmitted by the UE to the BS for uplink scheduling. The BS estimates an uplink channel through the received SRS and uses the estimated uplink channel in uplink scheduling. The SRS is not combined with the transmission of the PUSCH or the PUCCH.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modifythe combo , such that wherein the UE is not configured for a physical uplink shared channel (PUSCH) transmission and physical uplink control channel (PUCCH) transmission on a serving cell, to provide the ability to send the SRS individually.
















Allowable Subject Matter
Claims 6-10, 16-20, 26-30 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly technical detailed designs not found in at least the prior art of record, either alone or in combination:
As per claims 6, 16, 26 and 36:  wherein the processor is further configured to control the SRS transmission power on a cell based on: 
a reference reception power for a physical uplink shared channel (PUSCH) transmission on the cell, when provided, and 
a reference reception power for the SRS transmission on the cell, when a reference reception power for a PUSCH transmission on the cell is not provided.
As per claims 7, 17, 27 and 37, wherein: a power of the SRS transmission on a serving cell is determined to be a smaller value among a first value and a second value, the first value is a maximum transmission power, and the second value is determined based on power control parameters comprising a bandwidth for the SRS transmission on the serving cell, a path loss value measured on the serving cell, a transmission power control adjustment state on the serving cell determined from the TPC command, and higher layer parameters for the serving cell.

			
Claims 8, 18, 28, 38: wherein the transmission power PSRS,c(i) of the SRS in decibels per milliwatt (dBm) in time instance i and on a serving cell c is determined as: 

    PNG
    media_image1.png
    14
    418
    media_image1.png
    Greyscale
 
where: min{x, y} is a minimum function resulting in a smaller of numbers x, y, logio(x) is a logarithm function with base 10 resulting a logarithm with base 10 for number x, PcMAx,c(i) is the maximum transmission power in time instance i configured by higher layers for the serving cell c, MSRS,c is the bandwidth for the transmission of the SRS in time instance i and on the serving cell c, PoSRS,c is configured by higher layers for the serving cell c, m = 0 when the transmission of the SRS is configured by higher layers, and m = 1 when the SRS transmission is configured by the DCI format, aSRS,c is configured by higher layers for the SRS on the serving cell c, PLC is a path loss value measured on the serving cell c, and fc(i) is a transmission power control adjustment state, determined from the TPC command in the DCI format, for SRS transmission in time instance i and on the serving cell c.  

Claims 9, 19, 29, 39:  wherein a power headroom (PH) for the transmission of the SRS in time instance i and on the serving cell c is determined based on: 

    PNG
    media_image2.png
    14
    401
    media_image2.png
    Greyscale
  


Claims 10, 20, 30, 40:   wherein max{x, y} is a maximum function resulting the larger of numbers x, y, where: MSRS,C is the bandwidth for the transmission of the SRS at a time instance of a first SRS transmission on the serving cell c, and Oprampuprequested,c is a total power ramp-up power from a first to a last random access preamble transmission on the serving cell c and is configured by higher layers.

 	 
    PNG
    media_image3.png
    115
    287
    media_image3.png
    Greyscale
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414